I concur in the conclusion reached by the court in this case for the reason that I do not believe that a valid ordinance can be enacted by the electorate of a municipal corporation upon an initiative petition, on the authority of section 4b, art. 18 (Williams', sec. 332), of the state Constitution, except at an "election at which any city officers are to be elected," as expressly provided in section 4c, art. 18 (Williams', sec. 333), of the same, and the ordinance in question in the instant case was not enacted at such an election; but I am unable to give my assent to the proposition in effect affirmed in the opinion of the court that a provision for an independent intermediate proceeding to invoke a distinct legislative power to the same end with a view to a possible earlier grant of such petition is any part of the procedure in the exercise of the power of the electorate to enact such ordinance or is a condition precedent to or in any manner affects the validity of such ordinance duly proposed by petition submitted by the chief executive officer of such corporation to such electorate and expressly favored by a majority of the electors voting thereon.
Section 4a, art. 18 (Williams', sec. 331), of our Constitution reads:
"The powers of the initiative and referendum, reserved by
this Constitution to the people of the state and the respective counties and districts therein, are hereby reserved to thepeople of every municipal corporation now existing or whichshall hereafter be created within this state, with reference toall legislative authority which it may exercise, and amendmentsto charters for its own government in accordance with theprovisions of this Constitution." (The emphasis is mine.)
"The powers of the initiative, * * * reserved by this Constitution to the people of the state and the respective counties and district therein," is specified in section 1, art. *Page 142 
5 (Williams', sec. 51), of our Constitution as follows:
"* * * But the people reserve to themselves the power to propose laws * * * and to enact * * * the same at the polls independent of the Legislature."
It will be seen from the foregoing that the power of the initiative "reserved to the people of every municipal corporation" is the power to propose and to enact laws at the polls independent of the legislative body of such municipal corporation, and of course, independent of the opinion or will of any executive officer.
Without the power of the initiative, a majority of the people, in the course of time, have generally been, and, no doubt, will continue to be, able to secure any desired legislation through the legislative bodies of such corporations; but this is sometimes attended with great delay, often covering one or more changes in the personnel of such body, and the principal object of this reservation of power is evidently to prevent such delays in obtaining needed legislation.
Section 4c, art. 18 (Williams', sec. 333), of our Constitution, referring to the electors' initiative and referendum petitions authorized by the next preceding section, reads:
"When such petition demands the enactment of an ordinance or other legal act other than the grant, extension, or renewal of a franchise, the chief executive officer shall present the sameto the legislative body of such corporation at its nextmeeting, and unless the said petition shall be granted morethan thirty days before the next election at which any cityofficers are to be elected, the chief executive officer shallsubmit the said ordinance or act so petitioned for to thequalified electors at said election; and if a majority of said electors voting thereon shall vote for the same, it shall thereupon become in full force and effect." (The emphasis is mine.)
"Unless the said petition shall be granted more than thirty days before the next election at which any city officers are to be elected," without regard to whether the chief executive of such corporation has presented it in accord with his duty to the legislative body thereof as I construe this section, "the chief executive officer shall submit the said ordinance or act so petitioned for to the qualified electors at said election."
In other words, the language used requires the chief executive officer to submit the proposed ordinance or act to the electorate at such election unless such petition is so granted by such legislative body; and the only condition precedent to his duty to do so is that it remains not granted 30 days before such election, the fact that it was not presented to such legislative body being immaterial to and in no manner affecting his duty to submit the same to the electorate so long as the same was not granted.
It will be seen from the foregoing that the chief executive officer of the municipality is the agent, or human instrumentality through which the power of the people of the municipality to submit a proposed ordinance or act to the qualified electors at an election is exercised; and in respect to this power such chief executive officer is obviously a mere ministerial officer.
The requirement of section 4c, art. 18 (Williams', sec. 333), of our Constitution that "the chief executive officer shall present the same [the petition] to the legislative body of such corporation at its next meeting" was obviously intended in the main to prevent, if possible, the delay of even the initiative procedure in the enactment of any ordinance or other legal act that should be enacted for the public good; and it seems indisputably clear that this requirement that the petition shall be presented to the legislative body of the municipal corporation at its next meeting is not part of the procedure in the exercise of, and has no important relation to, the power of the people to enact the same and the right of the petitioners to have the same submitted to the qualified electors at an election, except that by invoking the powers of such legislative body the necessity for such submission and election may be perhaps obviated.
That the possible prevention of delay incident to a submission to the electorate is the principal purpose of this constitutional requirement seems too clear to admit of extended discussion; and, of course, any construction or application of it to cause, instead of to prevent, delay in such submission to the electorate is clearly wrong.
True, this requirement is mandatory; but its mandate must accord with its principal purpose, and not run counter to the same; and to say that this requirement is a condition precedent to the power of the people to enact an ordinance or other legal act is to allow it to defeat its principal purpose, which is unthinkable.
The requirement of said section 4c, art. 18 (Williams', sec. 333), of our Constitution that "the chief executive officer shall present the same (such petition) to the legislative body of such corporation at its next meeting," in order that this body may have its attention brought to the desires of the petitioners and may obviate the necessity for an election by granting the same if in their judgment this should be done, is mandatory in the sense that it is imperative, peremptory, and compellable; but, as already stated, this requirement *Page 143 
is no part of the initiative procedure, and is not related, as a condition precedent, to the power of the electorate of such corporation to grant such petition by the enactment of such proposed ordinance.
It must be obvious that the mere fact that an omitted constitutional requirement is mandatory does not render void the initiative procedure under this section of the Constitution in which such requirement occurs, as may be illustrated by supposing that this section 4c, art. 18 (Williams', sec. 333), had provided that upon the filing of such petition the clerk of such corporation should furnish the state librarian with a copy of the same for the general information as to such current events, and that this requirement had been omitted. Such supposed omitted requirement might be mandatory; but its omission certainly could not be thought to affect the validity of the ordinance so enacted for the simple reason that the requirement so omitted is not related, as a condition precedent, to the power of the electorate to enact such ordinance or other legal act.
In the instant case the omitted requirement has a closer relation to the purpose of the election in one respect than the requirement I have supposed would have; but the omitted requirement in the instant case is equally as foreign and unrelated, in respect to the conditions, precedent to a valid submission and adoption of an ordinance or other legal act at an election, for the simple reason that such omitted requirement is intended to obviate, if the petition should be so granted, the necessity of delay in an election, and is an independent side step directed toward the same ultimate end instead of a step toward and in the line of procedure to obtain enactment at such election itself; that is, the omitted requirement is only related as a means of invoking a distinct legislative power to grant the petition, and is otherwise so foreign to the procedure in the exercise of the power of the initiative, and to the power itself, that its omission cannot defeat nor affect the exercise of this power.
However, since it seems clear that this power of the initiative can only be exercised as authorized by the Constitution  — that is, at an election where one or more city officers are to be elected  — I think the submission made and the purported ordinance adopted in the instant case, at an election at which no city officer was to be elected, absolutely without authority and void.
I therefore concur in the conclusion reached in the opinion of the court, although I dissent from that opinion in the respect hereinbefore shown.